Citation Nr: 0936200	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1964.  The Veteran died on December [redacted], 2007.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the RO.  

The appeal is being remanded  to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the case must be remanded for further action and 
development.   

The Veteran's death certificate listed the immediate cause of 
death as respiratory failure with secondary conditions of 
liver failure and acute renal failure.  It was noted that an 
autopsy was not performed.  

At the time of his death, the Veteran had been granted 
service connection for diffuse interstitial fibrosis 
(asbestosis).  

In February 2008, a VA medical reviewer stated that there 
could be multiple causes for the Veteran's raspatory failure.  
He further stated that, without more definitive documentation 
of the events leading to and preceding the Veteran's death, 
he could not opine as to whether the Veteran's service 
connected disability contributed materially in producing the 
Veteran's death.  

There, the RO should contact the appellant and request that 
she identify the names, addresses and approximate dates of 
treatment for all health care providers, VA and private who 
may possess additional records of the Veteran pertinent to 
the appellant's claim.  This should include any records 
dealing with any inpatient treatment received at the 
"UPMC."  

With any necessary authorization from the appellant, the RO 
should attempt to obtain and associate with the claims file 
any medical records identified by the appellant which have 
not been secured previously.  See 38 C.F.R. § 3.159 (2007).  

In addition to these actions, the RO should also undertake 
any other development and/or notification action deemed 
warranted by VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant by letter and 
request that the appellant provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The appellant also should be informed 
that she may submit evidence to support 
her assertions that the service-connected 
lung disease contributed materially in 
producing or accelerating the Veteran's 
demise.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).   

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

3.  After completing the requested 
actions, and any other indicated 
notification or development action, the 
claim should be readjudicated in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and her representative with an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

